DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/15/2022 has been entered.

Response to Arguments
The amendment filed on 11/15/2022 has been accepted and entered. Accordingly, claims 1, 5, 9 and 15 have been amended. 
Claims 2-4, 6-8, 10-14 and 16-20 have been canceled.
New claims 21-35 are added.
Claims 1, 5, 9, 15 and 21-35 are currently pending. 
Applicant's arguments with respect to claim 1 has been fully considered but are moot in view of the new ground(s) of rejection. Since the scope of the amendment made to independent claims have been changed, the arguments do not apply to the new ground(s) in the current rejection. The arguments are essentially directed towards the newly amended limitations and they are addressed in this Office Action, below.

Claim 1, the applicant argued that Yasukawa's guidance fails to disclose a newly introduced limitation of "only when the first information in the first signaling indicates that the first node is in coverage (i.e., the In-coverage indicator of "1 (TRUE)"), the first signaling (i.e., the SLSS) comprises the second information (i.e., the SLID from 168 to 355) in the amended Claims 1, 5, 9 and 15.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.2&3A-B, Yasukawa clearly discloses that when the first information (i.e., the “1 (TRUE)” within a coverage) in the first signaling of ‘SLSS: SideLink Synchronization Signal’ is indicating that the UE node/first node is in the vicinity of the coverage, the first signaling of ‘SLSS: SideLink Synchronization Signal’ comprises the second information (i.e., “0 (FALSE)”) which is related to the first information “1 (TRUE)” within a coverage since the vicinity of coverage is based on the relationship between the first information and the second information in the SideLink D2D communication (see Yasukawa, Fig.2&3A-B Col 5 lines 48-67 to Col 6 lines 1-5 and Fig.8 step S102-S104 Col 13 lines 7-25).  
Yasukawa also discloses that the vehicle or user apparatus UEa-e/first node is receiving a GPS signal & an SS/a target-specific signal and, determining/judging whether the first node UEg is in coverage according to the GPS signal & the SS/target received quality of the target specific signal and, the first information SLSS transmitted an identifier called an in-coverage indicator “1 (TRUE)” within a coverage in the first signaling is indicating whether the first node UEg is in the vicinity of the coverage and the first information ‘SLSS: SideLink Synchronization Signal’ comprises the second information such as “0 (FALSE)” (e.g., an in-coverage indicator stored in the PSBCH, SLSS ID in a range from 0 to 355) only when the first node UEg is within a coverage since the vicinity of coverage is based on within the coverage and outside the coverage in accordance with the relationship between the first information and the second information in the SideLink D2D communication (see Yasukawa, Fig.8 step S102 Col 13 lines 7-25, Fig.8 steps S103-S104 Col 13 lines 7-25, Fig.8 steps S104 S108 Col 13 lines 7-47 and Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5).
Additionally, newly added Jung reference also discloses that only when the first information (e.g., inCoverage=True) in the ‘SLSS: SideLink Synchronization Signal’/first signaling is indicating that the candidate UE is in-coverage, the first signaling of the ‘SLSS ID: SideLink Synchronization Signal ID’ comprises “sidelink master system information block e.g., MasterinformationBlock-SL” (i.e., second information) since the in-coverage information is indicating inCoverage=True based on the relationship between the first information and the second information (see Jung, Fig.15 [0254]-[0255] and Fig.16 [0281]-[0284]). 

Claims 5, 9 and 15, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.

In response to the applicant’s amendment to newly added claims 21, 25, 28 and 31, Jung clearly discloses that second information of “sidelink master system information block e.g., MasterinformationBlock-SL” and this information is carried by a physical sidelink broadcast channel (PSBCH) since the second information MIB-SL is corresponding to the broadcasting basic system information for D2D communication (see Jung, Fig.12 [0225]-[0227] and Fig.16 [0281]-[0284]).
Jung also discloses the first information in the first signaling for D2D discovery is transmitted at the PC 5 interface which includes a PHY layer for announcement and monitoring of discovery information handled in the upper layer ProSe Protocol since the candidate UE is having an SLSS ID which is a part of a set defined with respect to in-coverage as a synchronization reference UE related to the second information of the sidelink master information block MasterinformationBlock-SL corresponding to the system information (see Jung, Fig.12 [0214]-[0216] and Fig.15 [0256]-[0259]). 
Additionally, Yasukawa discloses the SLSS information in the PSBCH/first signaling is transmitted by a physical layer/ layer 1 (see Yasukawa, Fig.22 Col 32 lines 10-44).

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objections
Claims 28 and 32 are objected to because of the following informalities:  
Claim 28 is objected because it is claiming the method in the preamble. However, claim 9 is a first node or device claim and it is not claiming any method.
Claim 32 is objected because it is claiming the method in the preamble. However, claim 15 is a second node or device claim and it is not claiming any method.                                      Appropriate corrections are required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9, 15, 21, 25, 28, 29, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. [hereinafter as Yasukawa], US 10,548,103 B2 in view of Jung et al. [hereinafter as Jung], US 2018/0139681 A1 further in view of Kawamura et al. [hereinafter as Kawamura], US 2009/0135791 A1. 
Regarding claim 1, Yasukawa discloses wherein a method in a first node for wireless communications (Fig.1-2 Col 4 lines 51-67 to Col 5 lines 1-5, Vehicle or user apparatus UEa-e/first node for wireless communications and Fig.8 Col 12 lines 58-67 to Col 14 lines 1-21, UEg/first node), comprising:
transmitting a first radio signal on a first radio resource (Fig.2 Col 4 lines 61-67 to Col 5 lines 1-29, transmitting a SS: synchronization signal/first radio signal, the SS is a PSS (Primary Synchronization Signal) and an SSS (Secondary Synchronization Signal), SLSS (PSSS/SSSS) ‘SLSS: SideLink Synchronization Signal’/first radio signal on a first radio resource and Fig.8 step S109 Col 12 lines 58-67 to Col 14 lines 1-21, UEg/first node is transmitting SLSS, GPS sync and PBSCH);
wherein the first radio signal comprises a first signaling, the first signaling comprising first information (Fig.2&3A-B Col 5 lines 6-67 to Col 6 lines 1-5, the synchronization signal/first radio signal comprises ‘SLSS: SideLink Synchronization Signal’/first signaling based on a synchronization timing of the base station eNB, the first signaling comprising an SLSS transmitted an identifier called an in-coverage indicator “1 (TRUE)” within a coverage/first information in the vicinity of the coverage); 
whether the first signaling comprises second information is related to the first information, and the first information in the first signaling indicates whether the first node is in coverage (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) outside the coverage including the vicinity of the coverage/related to the first information, and the “1 (TRUE)” within a coverage/first information in the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates whether the UE node is in the vicinity of the coverage); only when the first information in the first signaling indicates that the first node is in coverage, the first signaling comprises the second information (Fig.2&3A-B Col 5 lines 48-67 to Col 6 lines 1-5, the “1 (TRUE)” within a coverage/first information in the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates that the UE node is in the vicinity of the coverage, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) which is related to the first information “1 (TRUE)” within the coverage including the vicinity of the coverage);
the second information indicates whether a first reception timing of the first radio signal
can be used for determining transmission timing(s) for transmitting radio signal(s) on Q1 radio resource(s) (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) is related to the “1 (TRUE)” within a coverage/first information in the vicinity of the coverage and the second information indicates whether a synchronization timing (i.e., first reception timing) of the first radio signal can be used for determining transmission timings for transmitting radio signals on radio resources and Fig.12A-B Col 16 lines 23-48, synchronization information indicates whether a synchronization timing (i.e., first reception and transmission timings) of the radio frame in the SS matches for determining transmission timings for transmitting radio signals on the radio resources and Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource, inherently implied radio resources being greater than 1), the first radio resource is one of the Q1 radio resource(s), Q1 being a positive integer (Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource, inherently implied radio resources being a positive integer).
	Even though Yasukawa discloses wherein only when the first information in the first signaling indicates that the first node is in coverage, the first signaling comprises the second information, in the same field of endeavor, Jung teaches wherein only when the first information in the first signaling indicates that the first node is in coverage, the first signaling comprises the second information (Fig.16 [0281]-[0284], inCoverage =True/first information in the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates that the candidate UE is in-coverage, the ‘SLSS ID: SideLink Synchronization Signal ID’/first signaling comprises “sidelink master system information block e.g., MasterinformationBlock-SL” (i.e., second information) when the in-coverage information is indicating inCoverage=True and Fig.15 [0254]-[0255], the relationship between the information “inCoverage” indicating in-coverage included in a “sidelink master system information block e.g., MasterinformationBlock-SL”), the first radio resource is one of the Q1 radio resource(s), Q1 being a positive integer (Fig.13 [0230]-[0232], the specific resources in a resource pool and a set of resources for D2D communication is one of the Q1 radio resources, Q1 being an integer higher than or equal to 1 and Fig.2-3 [0073], radio resource configuration information in the SIB system information block, inherently implied radio resources being a positive integer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa to incorporate the teaching of Jung in order to improve communication efficiency of the wireless communication system.	                                                                                                                          	It would have been beneficial to use "inCoverage" information indicating
in-coverage included in a "sidelink master system information block" (e.g., MasterinformationBlock-SL) received from relay candidate UEs which is set to "true" (i.e., the information indicates that the UEs are included in coverage) and the
information about a relay support group (e.g., "RelaySupportGroup") includes a group ID related to the remote UE in messages received from the relay candidate UEs through a sidelink, the remote UE selects a UE having the highest S-RSRP among the relay candidate UEs as a synchronization reference UE as taught by Jung to have incorporated in the system of Yasukawa to provide for improvement of public safety networks. (Jung, Fig.1 [0006], Fig.2-3 [0073], Fig.13 [0230]-[0232] and Fig.16 [0281]-[0284])
	Even though Yasukawa and Jung disclose wherein the second information indicates whether a first reception timing of the first radio signal can be used for determining transmission timing(s) for transmitting radio signal(s) on Q1 radio resource(s), in the same field of endeavor, Kawamura teaches wherein the second information indicates whether a first reception timing of the first radio signal can be used for determining transmission timing(s) for transmitting radio signal(s) on Q1 radio resource(s) (Fig.1-3 S3-S6 [0024]-[0026], a transmission timing determining unit configured to determine transmission timings of signals/radio signals transmission based on the reception timings detected/indicated by the first reception timing detecting unit and the second reception timing detecting unit on the allocated orthogonal radio resources of a radio resource allocating unit; Fig.1-3 [0031]-[0033] and Fig.3 [0094]-[0095], the second information detects/indicates whether reception timings of the received signals/first radio signal by the reception timing detecting units 103 could be used for determining transmission timing(s) for transmitting radio signal(s) by the transmission timing determining unit 105 on the radio resources/Q1 radio resource(s) allocation of the radio resource allocating unit 113; Fig.15 [0112]-[0113]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa and Jung to incorporate the teaching of Kawamura in order to achieve orthogonalization in the frequency domain.	                                                                                                                          	It would have been beneficial to use a transmission timing determining unit which is configured to determine transmission timings of signals transmitted from the first mobile station and the second mobile station based on the reception timings detected by the first reception timing detecting unit and the second reception timing detecting unit and a radio resource allocating unit configured to allocate orthogonal radio resources to the first mobile station and the second mobile station as taught by Kawamura to have incorporated in the system of Yasukawa and Jung to improve communication quality. (Kawamura, Fig.1 [0008], Fig.1-3 S3-S6 [0024]-[0026], Fig.1-3 [0031]-[0033], Fig.3 [0094]-[0095] and Fig.15 [0112]-[0113])

Regarding claim 5, Yasukawa discloses wherein a method in a second node for wireless communications (Fig.1-2 Col 4 lines 51-67 to Col 5 lines 1-5, Vehicle or user apparatus UEa-e/second node for wireless communications and Fig.8 Col 12 lines 58-67 to Col 14 lines 1-21, UEh/second node), comprising:
receiving a first radio signal on a first radio resource (Fig.2 Col 4 lines  61-67 to Col 5 lines 1-29, receiving a SS: synchronization signal/first radio signal, the SS is a PSS (Primary Synchronization Signal) and an SSS (Secondary Synchronization Signal), SLSS (PSSS/SSSS) ‘SLSS: SideLink Synchronization Signal’/first radio signal on a first radio resource and Fig.8 step S109 Col 12 lines 58-67 to Col 14 lines 1-21, UEg/first node is transmitting SLSS, GPS sync and PBSCH);
wherein the first radio signal comprises a first signaling, the first signaling comprising first information (Fig.2&3A-B Col 5 lines 6-67 to Col 6 lines 1-5, the synchronization signal/first radio signal comprises ‘SLSS: SideLink Synchronization Signal’/first signaling based on a synchronization timing of the base station eNB, the first signaling comprising an SLSS transmitted an identifier called an in-coverage indicator “1 (TRUE)” within a coverage/first information in the vicinity of the coverage);                                                                                                                            whether the first signaling comprises second information is related to the first information, and the first information in the first signaling indicates whether a transmitter of the first radio signal is in coverage (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) outside the coverage including the vicinity of the coverage/related to the first information, and the “1 (TRUE)” within a coverage/first information in the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates whether the UE node/transmitter of the first radio signal is in the vicinity of the coverage); 
only when the first information in the first signaling indicates that the transmitter of the first radio signal is in coverage, the first signaling comprises the second information (Fig.2&3A-B Col 5 lines 48-67 to Col 6 lines 1-5, the “1 (TRUE)” within a coverage/first information in the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates that the UE node/transmitter of the first radio signal is in the vicinity of the coverage, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) which is related to the first information “1 (TRUE)” within the coverage including the vicinity of the coverage);
the second information indicates whether a first reception timing of the first radio signal
can be used for determining transmission timing(s) for transmitting radio signal(s) on Q1 radio resource(s) (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) is related to the “1 (TRUE)” within a coverage/first information in the vicinity of the coverage and the second information indicates whether a synchronization timing (i.e., first reception timing) of the first radio signal can be used for determining transmission timings for transmitting radio signals on the radio resources and Fig.12A-B Col 16 lines 23-48, synchronization information indicates whether a synchronization timing (i.e., reception and transmission timings) of the radio frame in the SS matches for determining transmission timings for transmitting radio signals on the radio resources and Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource, inherently implied radio resources being greater than 1), the first radio resource is one of the Q1 radio resource(s), Q1 being a positive integer (Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource, inherently implied radio resources being a positive integer).
	Even though Yasukawa discloses wherein only when the first information in the first signaling indicates that the transmitter of the first radio signal is in coverage, the first signaling comprises the second information, in the same field of endeavor, Jung teaches wherein only when the first information in the first signaling indicates that the transmitter of the first radio signal is in coverage, the first signaling comprises the second information (Fig.16 [0281]-[0284], inCoverage=True/first information in the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates that the candidate UE/transmitter of the first radio signal is in-coverage, the ‘SLSS ID: SideLink Synchronization Signal ID’/first signaling comprises “sidelink master system information block e.g., MasterinformationBlock-SL” (i.e., second information) when the in-coverage information is indicating inCoverage=True and Fig.15 [0254]-[0255], the relationship between the information “inCoverage” indicating in-coverage included in a “sidelink master system information block e.g., MasterinformationBlock-SL”), the first radio resource is one of the Q1 radio resource(s), Q1 being a positive integer (Fig.13 [0230]-[0232], the specific resources in a resource pool and a set of resources for D2D communication is one of the Q1 radio resources, Q1 being an integer higher than or equal to 1 and Fig.2-3 [0073], radio resource configuration information in the SIB system information block, inherently implied radio resources being a positive integer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa to incorporate the teaching of Jung in order to improve communication efficiency of the wireless communication system.	                                                                                                                          	It would have been beneficial to use "inCoverage" information indicating
in-coverage included in a "sidelink master system information block" (e.g., MasterinformationBlock-SL) received from relay candidate UEs which is set to "true" (i.e., the information indicates that the UEs are included in coverage) and the
information about a relay support group (e.g., "RelaySupportGroup") includes a group ID related to the remote UE in messages received from the relay candidate UEs through a sidelink, the remote UE selects a UE having the highest S-RSRP among the relay candidate UEs as a synchronization reference UE as taught by Jung to have incorporated in the system of Yasukawa to provide for improvement of public safety networks. (Jung, Fig.1 [0006], Fig.2-3 [0073], Fig.13 [0230]-[0232] and Fig.16 [0281]-[0284])
	Even though Yasukawa and Jung disclose wherein the second information indicates whether a first reception timing of the first radio signal can be used for determining transmission timing(s) for transmitting radio signal(s) on Q1 radio resource(s), in the same field of endeavor, Kawamura teaches wherein the second information indicates whether a first reception timing of the first radio signal can be used for determining transmission timing(s) for transmitting radio signal(s) on Q1 radio resource(s) (Fig.1-3 S3-S6 [0024]-[0026], a transmission timing determining unit configured to determine transmission timings of signals/radio signals transmission based on the reception timings detected/indicated by the first reception timing detecting unit and the second reception timing detecting unit on the allocated orthogonal radio resources of a radio resource allocating unit; Fig.1-3 [0031]-[0033] and Fig.3 [0094]-[0095], the second information detects/indicates whether reception timings of the received signals/first radio signal by the reception timing detecting units 103 could be used for determining transmission timing(s) for transmitting radio signal(s) by the transmission timing determining unit 105 on the radio resources/Q1 radio resource(s) allocation of the radio resource allocating unit 113; Fig.15 [0112]-[0113]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa and Jung to incorporate the teaching of Kawamura in order to achieve orthogonalization in the frequency domain.	                                                                                                                          	It would have been beneficial to use a transmission timing determining unit which is configured to determine transmission timings of signals transmitted from the first mobile station and the second mobile station based on the reception timings detected by the first reception timing detecting unit and the second reception timing detecting unit and a radio resource allocating unit configured to allocate orthogonal radio resources to the first mobile station and the second mobile station as taught by Kawamura to have incorporated in the system of Yasukawa and Jung to improve communication quality. (Kawamura, Fig.1 [0008], Fig.1-3 S3-S6 [0024]-[0026], Fig.1-3 [0031]-[0033], Fig.3 [0094]-[0095] and Fig.15 [0112]-[0113])

Regarding claim 9, Yasukawa discloses wherein a first node for wireless communications (Fig.1-2 Col 4 lines 51-67 to Col 5 lines 1-5, Vehicle or user apparatus UEa-e/first node for wireless communications and Fig.8 Col 12 lines 58-67 to Col 14 lines 1-21, UEg/first node), comprising:
a first transmitter (Fig.21 Col 30 lines 12-28, a signal transmission unit 101): transmitting a first radio signal on a first radio resource (Fig.2 Col 4 lines 61-67 to Col 5 lines 1-29, transmitting a SS: synchronization signal/first radio signal, the SS is a PSS (Primary Synchronization Signal) and an SSS (Secondary Synchronization Signal), SLSS (PSSS/SSSS) ‘SLSS: SideLink Synchronization Signal’/first radio signal on a first radio resource and Fig.8 step S109 Col 12 lines 58-67 to Col 14 lines 1-21, UEg/first node is transmitting SLSS, GPS sync and PBSCH);
wherein the first radio signal comprises a first signaling, the first signaling comprising first information (Fig.2&3A-B Col 5 lines 6-67 to Col 6 lines 1-5, the synchronization signal/first radio signal comprises ‘SLSS: SideLink Synchronization Signal’/first signaling based on a synchronization timing of the base station eNB, the first signaling comprising an SLSS transmitted an identifier called an in-coverage indicator “1 (TRUE)” within a coverage/first information in the vicinity of the coverage); 
whether the first signaling comprises second information is related to the first information, and the first information in the first signaling indicates whether the first node is in coverage (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) outside the coverage including the vicinity of the coverage/related to the first information, and the “1 (TRUE)” within a coverage/first information in the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates whether the UE node is in the vicinity of the coverage); only when the first information in the first signaling indicates that the first node is in coverage, the first signaling comprises the second information (Fig.2&3A-B Col 5 lines 48-67 to Col 6 lines 1-5, the “1 (TRUE)” within a coverage/first information in the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates that the UE node is in the vicinity of the coverage, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) which is related to the first information “1 (TRUE)” within the coverage including the vicinity of the coverage);
the second information indicates whether a first reception timing of the first radio signal
can be used for determining transmission timing(s) for transmitting radio signal(s) on Q1 radio resource(s) (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) is related to the “1 (TRUE)” within a coverage/first information in the vicinity of the coverage and the second information indicates whether a synchronization timing (i.e., first reception timing) of the first radio signal can be used for determining transmission timings for transmitting radio signals on the radio resources and Fig.12A-B Col 16 lines 23-48, synchronization information indicates whether a synchronization timing (i.e., reception and transmission timings) of the radio frame in the SS matches for determining transmission timings for transmitting radio signals on , the first radio resource is one of the Q1 radio resource(s), Q1 being a positive integer (Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource, inherently implied radio resources being a positive integer).
	Even though Yasukawa discloses wherein only when the first information in the first signaling indicates that the first node is in coverage, the first signaling comprises the second information, in the same field of endeavor, Jung teaches wherein only when the first information in the first signaling indicates that the first node is in coverage, the first signaling comprises the second information (Fig.16 [0281]-[0284], inCoverage=True /first information in the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates that the candidate UE is in-coverage, the ‘SLSS ID: SideLink Synchronization Signal ID’/first signaling comprises “sidelink master system information block e.g., MasterinformationBlock-SL” (i.e., second information) when the in-coverage information is indicating inCoverage=True and Fig.15 [0254]-[0255], the relationship between the information “inCoverage” indicating in-coverage included in a “sidelink master system information block e.g., MasterinformationBlock-SL”), the first radio resource is one of the Q1 radio resource(s), Q1 being a positive integer (Fig.13 [0230]-[0232], the specific resources in a resource pool and a set of resources for D2D communication is one of the Q1 radio resources, Q1 being an integer higher than or equal to 1 and Fig.2-3 [0073], radio resource configuration information in the SIB system information block, inherently implied radio resources being a positive integer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa to incorporate the teaching of Jung in order to improve communication efficiency of the wireless communication system.	                                                                                                                          	It would have been beneficial to use "inCoverage" information indicating
in-coverage included in a "sidelink master system information block" (e.g., MasterinformationBlock-SL) received from relay candidate UEs which is set to "true" (i.e., the information indicates that the UEs are included in coverage) and the
information about a relay support group (e.g., "RelaySupportGroup") includes a group ID related to the remote UE in messages received from the relay candidate UEs through a sidelink, the remote UE selects a UE having the highest S-RSRP among the relay candidate UEs as a synchronization reference UE as taught by Jung to have incorporated in the system of Yasukawa to provide for improvement of public safety networks. (Jung, Fig.1 [0006], Fig.2-3 [0073], Fig.13 [0230]-[0232] and Fig.16 [0281]-[0284])
	Even though Yasukawa and Jung disclose wherein the second information indicates whether a first reception timing of the first radio signal can be used for determining transmission timing(s) for transmitting radio signal(s) on Q1 radio resource(s), in the same field of endeavor, Kawamura teaches wherein the second information indicates whether a first reception timing of the first radio signal can be used for determining transmission timing(s) for transmitting radio signal(s) on Q1 radio resource(s) (Fig.1-3 S3-S6 [0024]-[0026], a transmission timing determining unit configured to determine transmission timings of signals/radio signals transmission based on the reception timings detected/indicated by the first reception timing detecting unit and the second reception timing detecting unit on the allocated orthogonal radio resources of a radio resource allocating unit; Fig.1-3 [0031]-[0033] and Fig.3 [0094]-[0095], the second information detects/indicates whether reception timings of the received signals/first radio signal by the reception timing detecting units 103 could be used for determining transmission timing(s) for transmitting radio signal(s) by the transmission timing determining unit 105 on the radio resources/Q1 radio resource(s) allocation of the radio resource allocating unit 113; Fig.15 [0112]-[0113]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa and Jung to incorporate the teaching of Kawamura in order to achieve orthogonalization in the frequency domain.	                                                                                                                          	It would have been beneficial to use a transmission timing determining unit which is configured to determine transmission timings of signals transmitted from the first mobile station and the second mobile station based on the reception timings detected by the first reception timing detecting unit and the second reception timing detecting unit and a radio resource allocating unit configured to allocate orthogonal radio resources to the first mobile station and the second mobile station as taught by Kawamura to have incorporated in the system of Yasukawa and Jung to improve communication quality. (Kawamura, Fig.1 [0008], Fig.1-3 S3-S6 [0024]-[0026], Fig.1-3 [0031]-[0033], Fig.3 [0094]-[0095] and Fig.15 [0112]-[0113])

Regarding claim 15, Yasukawa discloses wherein a second node for wireless communications (Fig.1-2 Col 4 lines 51-67 to Col 5 lines 1-5, Vehicle or user apparatus UEa-e/second node for wireless communications and Fig.8 Col 12 lines 58-67 to Col 14 lines 1-21, UEh/second node), comprising:
a second receiver (Fig.21 Col 30 lines 12-28, a signal receiving unit 102): receiving a first radio signal on a first radio resource (Fig.2 Col 4 lines 61-67 to Col 5 lines 1-29, receiving a SS: synchronization signal/first radio signal, the SS is a PSS (Primary Synchronization Signal) and an SSS (Secondary Synchronization Signal), SLSS (PSSS/SSSS) ‘SLSS: SideLink Synchronization Signal’/first radio signal on a first radio resource and Fig.8 step S109 Col 12 lines 58-67 to Col 14 lines 1-21, UEg/first node is transmitting SLSS, GPS sync and PBSCH);
wherein the first radio signal comprises a first signaling, the first signaling comprising first information (Fig.2&3A-B Col 5 lines 6-67 to Col 6 lines 1-5, the synchronization signal/first radio signal comprises ‘SLSS: SideLink Synchronization Signal’/first signaling based on a synchronization timing of the base station eNB, the first signaling comprising an SLSS transmitted an identifier called an in-coverage indicator “1 (TRUE)” within a coverage/first information in the vicinity of the coverage); 
whether the first signaling comprises second information is related to the first information, and the first information in the first signaling indicates whether a transmitter of the first radio signal is in coverage (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) outside the coverage including the vicinity of the coverage/related to the first information, and the “1 (TRUE)” within a coverage/first information in the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates whether the UE node/ transmitter of the first radio signal is in the vicinity of the coverage); 
only when the first information in the first signaling indicates that the transmitter of the first radio signal is in coverage, the first signaling comprises the second information (Fig.2&3A-B Col 5 lines 48-67 to Col 6 lines 1-5, the “1 (TRUE)” within a coverage/first information in the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates that the UE node/transmitter of the first radio signal is in the vicinity of the coverage, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) which is related to the first information “1 (TRUE)” within the coverage including the vicinity of the coverage);
the second information indicates whether a first reception timing of the first radio signal
can be used for determining transmission timing(s) for transmitting radio signal(s) on Q1 radio resource(s) (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the ‘SLSS: SideLink Synchronization Signal’/first signaling comprises “0 (FALSE)” (i.e., second information) is related to the “1 (TRUE)” within a coverage/first information in the vicinity of the coverage and the second information indicates whether a synchronization timing (i.e., first reception timing) of the first radio signal can be used for determining transmission timings for transmitting radio signals on radio resources and Fig.12A-B Col 16 lines 23-48, synchronization information indicates whether a synchronization timing (i.e., reception and transmission timings) of the radio frame in the SS matches for determining transmission timings for transmitting radio signals on the radio resources and Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource, inherently implied radio resources being greater than 1), the first radio resource is one of the Q1 radio resource(s), Q1 being a positive integer (Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource, inherently implied radio resources being a positive integer).
	Even though Yasukawa discloses wherein only when the first information in the first signaling indicates that the transmitter of the first radio signal is in coverage, the first signaling comprises the second information, in the same field of endeavor, Jung teaches wherein only when the first information in the first signaling indicates that the transmitter of the first radio signal is in coverage (Fig.16 [0281]-[0284], inCoverage= True/first information in the ‘SLSS: SideLink Synchronization Signal’/first signaling indicates that the candidate UE/transmitter of the first radio signal is in-coverage, the ‘SLSS ID: SideLink Synchronization Signal ID’/first signaling comprises “sidelink master system information block e.g., MasterinformationBlock-SL” (i.e., second information) when the in-coverage information is indicating inCoverage=True and Fig.15 [0254]-[0255], the relationship between the information “inCoverage” indicating in-coverage included in a “sidelink master system information block e.g., MasterinformationBlock-SL”), the first signaling comprises the second information (Fig.13 [0230]-[0232], the specific resources in a resource pool and a set of resources for D2D communication is one of the Q1 radio resources, Q1 being an integer higher than or equal to 1 and Fig.2-3 [0073], radio resource configuration information in the SIB system information block, inherently implied radio resources being a positive integer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa to incorporate the teaching of Jung in order to improve communication efficiency of the wireless communication system.	                                                                                                                          	It would have been beneficial to use "inCoverage" information indicating
in-coverage included in a "sidelink master system information block" (e.g., MasterinformationBlock-SL) received from relay candidate UEs which is set to "true" (i.e., the information indicates that the UEs are included in coverage) and the
information about a relay support group (e.g., "RelaySupportGroup") includes a group ID related to the remote UE in messages received from the relay candidate UEs through a sidelink, the remote UE selects a UE having the highest S-RSRP among the relay candidate UEs as a synchronization reference UE as taught by Jung to have incorporated in the system of Yasukawa to provide for improvement of public safety networks. (Jung, Fig.1 [0006], Fig.2-3 [0073], Fig.13 [0230]-[0232] and Fig.16 [0281]-[0284])
	Even though Yasukawa and Jung disclose wherein the second information indicates whether a first reception timing of the first radio signal can be used for determining transmission timing(s) for transmitting radio signal(s) on Q1 radio resource(s), in the same field of endeavor, Kawamura teaches wherein the second information indicates whether a first reception timing of the first radio signal can be used for determining transmission timing(s) for transmitting radio signal(s) on the Q1 radio resource(s) (Fig.1-3 S3-S6 [0024]-[0026], a transmission timing determining unit configured to determine transmission timings of signals/radio signals transmission based on the reception timings detected/indicated by the first reception timing detecting unit and the second reception timing detecting unit on the allocated orthogonal radio resources of a radio resource allocating unit; Fig.1-3 [0031]-[0033] and Fig.3 [0094]-[0095], the second information detects/indicates whether reception timings of the received signals/first radio signal by the reception timing detecting units 103 could be used for determining transmission timing(s) for transmitting radio signal(s) by the transmission timing determining unit 105 on the radio resources/Q1 radio resource(s) allocation of the radio resource allocating unit 113; Fig.15 [0112]-[0113]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa and Jung to incorporate the teaching of Kawamura in order to achieve orthogonalization in the frequency domain.	                                                                                                                          	It would have been beneficial to use a transmission timing determining unit which is configured to determine transmission timings of signals transmitted from the first mobile station and the second mobile station based on the reception timings detected by the first reception timing detecting unit and the second reception timing detecting unit and a radio resource allocating unit configured to allocate orthogonal radio resources to the first mobile station and the second mobile station as taught by Kawamura to have incorporated in the system of Yasukawa and Jung to improve communication quality. (Kawamura, Fig.1 [0008], Fig.1-3 S3-S6 [0024]-[0026], Fig.1-3 [0031]-[0033], Fig.3 [0094]-[0095] and Fig.15 [0112]-[0113])

Regarding claim 21, Yasukawa, Jung and Kawamura disclose all the elements of claim 1 as stated above wherein Yasukawa further discloses the second information comprises one or more fields of a Master Information Block Sidelink (MIB-SL); or, the first signaling implicitly comprises the first information; or, the first information in the first signaling is generated at the physical layer (PHY); or, the second information comprises one or more fields of an MIB-SL and the first signaling implicitly comprises the first information; or, the second information comprises one or more fields of an MIB-SL and the first information in the first signaling is generated at the PHY; or, the second information comprises one or more fields of an MIB-SL, the first signaling implicitly comprises the first information and the first information in the first signaling is generated at the PHY (Fig.22 Col 32 lines 10-44, the SLSS, information in the PSBCH/first signaling is transmitted by a physical layer/ layer 1).
Additionally, Jung discloses the second information comprises one or more fields of a Master Information Block Sidelink (MIB-SL); or, the first signaling implicitly comprises the first information; or, the first information in the first signaling is generated at the physical layer (PHY); or, the second information comprises one or more fields of an MIB-SL and the first signaling implicitly comprises the first information; or, the second information comprises one or more fields of an MIB-SL and the first information in the first signaling is generated at the PHY; or, the second information comprises one or more fields of an MIB-SL, the first signaling implicitly comprises the first information and the first information in the first signaling is generated at the PHY (Fig.16 [0281]-[0284], second information comprises “sidelink master system information block e.g., MasterinformationBlock-SL” related to the in-coverage information that is indicating inCoverage=True and Fig.12 [0225]-[0227], the second information of “sidelink master system information block e.g., MasterinformationBlock-SL” is transmitted over a physical sidelink broadcast channel (PSBCH) corresponding to the broadcasting basic system information for D2D communication and Fig.12 [0214]-[0216], SLSS ID in the first signaling for D2D discovery is transmitted at the PC 5 interface which includes a PHY layer).

Regarding claim 25, Yasukawa, Jung and Kawamura disclose all the elements of claim 5 as stated above wherein Yasukawa further discloses the second information comprises one or more fields of a Master Information Block Sidelink (MIB-SL); or, the first signaling implicitly comprises the first information; or, the first information in the first signaling is generated at the physical layer (PHY); or, the second information comprises one or more fields of an MIB-SL and the first signaling implicitly comprises the first information; or, the second information comprises one or more fields of an MIB-SL and the first information in the first signaling is generated at the PHY; or, the second information comprises one or more fields of an MIB-SL, the first signaling implicitly comprises the first information and the first information in the first signaling is generated at the PHY (Fig.22 Col 32 lines 10-44, the SLSS, information in the PSBCH/first signaling is transmitted by a physical layer/ layer 1).
Additionally, Jung discloses the second information comprises one or more fields of a Master Information Block Sidelink (MIB-SL); or, the first signaling implicitly comprises the first information; or, the first information in the first signaling is generated at the physical layer (PHY); or, the second information comprises one or more fields of an MIB-SL and the first signaling implicitly comprises the first information; or, the second information comprises one or more fields of an MIB-SL and the first information in the first signaling is generated at the PHY; or, the second information comprises one or more fields of an MIB-SL, the first signaling implicitly comprises the first information and the first information in the first signaling is generated at the PHY (Fig.16 [0281]-[0284], second information comprises “sidelink master system information block e.g., MasterinformationBlock-SL” related to the in-coverage information that is indicating inCoverage=True and Fig.12 [0225]-[0227], the second information of “sidelink master system information block e.g., MasterinformationBlock-SL” is transmitted over a physical sidelink broadcast channel (PSBCH) corresponding to the broadcasting basic system information for D2D communication and Fig.12 [0214]-[0216], SLSS ID in the first signaling for D2D discovery is transmitted at the PC 5 interface which includes a PHY layer).

Regarding claim 28, Yasukawa, Jung and Kawamura disclose all the elements of claim 9  as stated above wherein Yasukawa further discloses the second information comprises one or more fields of a Master Information Block Sidelink (MIB-SL); or, the first signaling implicitly comprises the first information; or, the first information in the first signaling is generated at the physical layer (PHY); or, the second information comprises one or more fields of an MIB-SL and the first signaling implicitly comprises the first information; or, the second information comprises one or more fields of an MIB-SL and the first information in the first signaling is generated at the PHY; or, the second information comprises one or more fields of an MIB-SL, the first signaling implicitly comprises the first information and the first information in the first signaling is generated at the PHY (Fig.22 Col 32 lines 10-44, the SLSS, information in the PSBCH/first signaling is transmitted by a physical layer/ layer 1).
Additionally, Jung discloses the second information comprises one or more fields of a Master Information Block Sidelink (MIB-SL); or, the first signaling implicitly comprises the first information; or, the first information in the first signaling is generated at the physical layer (PHY); or, the second information comprises one or more fields of an MIB-SL and the first signaling implicitly comprises the first information; or, the second information comprises one or more fields of an MIB-SL and the first information in the first signaling is generated at the PHY; or, the second information comprises one or more fields of an MIB-SL, the first signaling implicitly comprises the first information and the first information in the first signaling is generated at the PHY (Fig.16 [0281]-[0284], second information comprises “sidelink master system information block e.g., MasterinformationBlock-SL” related to the in-coverage information that is indicating inCoverage=True and Fig.12 [0225]-[0227], the second information of “sidelink master system information block e.g., MasterinformationBlock-SL” is transmitted over a physical sidelink broadcast channel (PSBCH) corresponding to the broadcasting basic system information for D2D communication and Fig.12 [0214]-[0216], SLSS ID in the first signaling for D2D discovery is transmitted at the PC 5 interface which includes a PHY layer).

Regarding claim 29, Yasukawa, Jung and Kawamura disclose all the elements of claim 9 as stated above wherein Yasukawa further discloses a first receiver, receiving a target-specific signal (Fig.8 step S102 Col 13 lines 7-25, receiving a GPS signal and an SS/a target-specific signal), and judging whether the first node is in coverage (Fig.8 steps S103-S104 Col 13 lines 7-25, determining/judging whether the UEg/the first node is in coverage);
wherein whether the first node is in coverage is judged according to target received
quality of the target specific signal (Fig.8 steps S104 S108 Col 13 lines 7-47, whether the UEg/the first node is in coverage is determined/judged according to the GPS signal & the SS/target received quality of the target specific signal).

Regarding claim 32, Yasukawa, Jung and Kawamura disclose all the elements of claim 15 as stated above wherein Yasukawa further discloses the second information comprises one or more fields of a Master Information Block Sidelink (MIB-SL); or, the first signaling implicitly comprises the first information; or, the first information in the first signaling is generated at the physical layer (PHY); or, the second information comprises one or more fields of an MIB-SL and the first signaling implicitly comprises the first information; or, the second information comprises one or more fields of an MIB-SL and the first information in the first signaling is generated at the PHY; or, the second information comprises one or more fields of an MIB-SL, the first signaling implicitly comprises the first information and the first information in the first signaling is generated at the PHY (Fig.22 Col 32 lines 10-44, the SLSS, information in the PSBCH/first signaling is transmitted by a physical layer/ layer 1).
Additionally, Jung discloses the second information comprises one or more fields of a Master Information Block Sidelink (MIB-SL); or, the first signaling implicitly comprises the first information; or, the first information in the first signaling is generated at the physical layer (PHY); or, the second information comprises one or more fields of an MIB-SL and the first signaling implicitly comprises the first information; or, the second information comprises one or more fields of an MIB-SL and the first information in the first signaling is generated at the PHY; or, the second information comprises one or more fields of an MIB-SL, the first signaling implicitly comprises the first information and the first information in the first signaling is generated at the PHY (Fig.16 [0281]-[0284], second information comprises “sidelink master system information block e.g., MasterinformationBlock-SL” related to the in-coverage information that is indicating inCoverage=True and Fig.12 [0225]-[0227], the second information of “sidelink master system information block e.g., MasterinformationBlock-SL” is transmitted over a physical sidelink broadcast channel (PSBCH) corresponding to the broadcasting basic system information for D2D communication and Fig.12 [0214]-[0216], SLSS ID in the first signaling for D2D discovery is transmitted at the PC 5 interface which includes a PHY layer).

Regarding claim 34, Yasukawa, Jung and Kawamura disclose all the elements of claim 15 as stated above wherein Yasukawa further discloses a second transmitter, determining a first transmission timing on a second radio resource according to the second information in the first signaling (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the “0 (FALSE)”/ second information indicates whether a synchronization timing (i.e., first reception timing) of the first radio signal can be used for determining transmission timings for transmitting radio signals on the radio resources, a reception timing of the radio signal is used for determining a transmission timing of the radio signals/second radio signal and Fig.12A-B Col 16 lines 23-48, synchronization information indicates whether a synchronization timing (i.e., reception and transmission timings) of the radio frame in the SS matches for determining transmission timings for transmitting radio signals on the radio resources);
wherein the second radio resource is one of the Q1 radio resources other than the first
radio resource, Q1 being greater than 1 (Fig.7 Col 14 lines 12-20, the second radio resource is one of the plurality of radio resources/Q1 radio resources other than the first radio resource, Q1 being greater than 1 and Fig.22 Col 32 lines 32-44, the radio resource among the radio resources, inherently implied radio resources being greater than 1).


Claims 22, 23, 24, 26, 27, 30, 31, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. [hereinafter as Yasukawa], US 10,548,103 B2 in view of Jung et al. [hereinafter as Jung], US 2018/0139681 A1 in view of Kawamura et al. [hereinafter as Kawamura], US 2009/0135791 A1 further in view of Osawa et al. [hereinafter as Osawa], US 2021/0243773 A1.
Regarding claim 22, Yasukawa, Osawa and Kawamura disclose all the elements of claim 21 as stated above wherein Yasukawa further discloses receiving a second signaling, the second signaling indicating Q2 radio resource(s), Q2 being a positive integer (Fig.8 steps S103-S104 Col 13 lines 7-25, receiving a GPS signal/second signal, and the second signaling indicating radio resources and Fig.7-8 Col 14 lines 13-21, obtaining a second signaling, and the second signaling identifying/ indicating radio resources, inherently implied radio resources being a positive integer);
wherein the Q2 radio resource(s) comprises(comprise) the Q1 radio resource(s) (Fig.1-2 Col 4 lines 61-67 to Col 5 lines 1-47, the radio resources comprise a part of uplink resources and the radio resources); and
the first information in the first signaling indicates the Q1 radio resource(s) (Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource).
	Even though Yasukawa, Jung and Kawamura disclose receiving a second signaling, the second signaling indicating Q2 radio resource(s), Q2 being a positive integer, in the same field of endeavor, Osawa teaches wherein receiving a second signaling, the second signaling indicating Q2 radio resource(s), Q2 being a positive integer (Fig.7&10 step S102 [0091], receiving a control signal/second signaling, and the second signal including information indicating the plurality of radio resources/Q2 radio resources, inherently implied Q2 radio resources being a positive integer and Fig.8 [0078], Q2 radio resources being a positive integer and Fig.8 [0083], information in PBCH, PSBCH, RRC layer signaling or MAC layer signaling indicates Resource #n and Resource #1/first radio resource is one or the radio resources #n and Resource #n+k, k is an integer greater than or equal to 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa, Jung and Kawamura to incorporate the teaching of Osawa in order to achieve V2X (Vehicle to Everything) communication.	                                                                                                                          	It would have been beneficial to perform the scheduling of Physical Sidelink Shared Channel (PSSCH) of Resource #1 (Resource #1 and after) by PSCCH of Resource #0, or may be separately performed by PBCH, PBCH and/or PSBCH, RRC layer signaling, or MAC layer signaling, etc. When PSCCH is included in Resource #1 (Resource #1 and after), PSCCH included in Resource #n may include information indicating whether PSCCH is included in Resource #n+k (k is an integer greater than or equal to 1) as taught by Osawa to have incorporated in the system of Yasukawa, Jung and Kawamura to provide the communication scheme to be efficiently performed. (Osawa, Fig.1 [0010], Fig.4 [0064], Fig.8 [0078], Fig.8&9A-F [0083], Fig.9-11 [0086] Fig.7&10 step S102 [0091], and Fig.10-11 [0098])

Regarding claim 23, Yasukawa, Jung, Kawamura and Osawa disclose all the elements of claim 22 as stated above wherein Yasukawa further discloses receiving a target-specific signal (Fig.8 step S102 Col 13 lines 7-25, receiving a GPS signal and an SS/a target-specific signal), and judging whether the first node is in coverage (Fig.8 steps S103-S104 Col 13 lines 7-25, determining/judging whether the UEg/the first node is in coverage);
wherein whether the first node is in coverage is judged according to target received
quality of the target-specific signal (Fig.8 steps S104 S108 Col 13 lines 7-47, whether the UEg/the first node is in coverage is determined/judged according to the GPS signal & the SS/target received quality of the target specific signal).

Regarding claim 24, Yasukawa, Jung, Kawamura and Osawa disclose all the elements of claim 23 as stated above wherein Yasukawa further discloses receiving a second radio signal on a second radio resource (Fig.8 steps S103-S104 Col 13 lines 7-25, receiving a GPS signal/second signal, and the second signaling indicating radio resources/second radio resource and Fig.7-8 Col 14 lines 13-21, obtaining a second signaling, and the second signaling identifying/indicating radio resources/second signal);
wherein the second radio resource is one of the Q1 radio resources other than the first
radio resource, Q1 being greater than 1 (Fig.7 Col 14 lines 12-20, the second radio resource is one of the plurality of radio resources/Q1 radio resources other than the first radio resource, Q1 being greater than 1 and Fig.22 Col 32 lines 32-44, the radio resource among the radio resources, inherently implied radio resources being greater than 1); when the second information in the first signaling indicates that the first reception timing of the first radio signal can be used for determining the transmission timings on the Q1 radio resources, the first reception timing of the first radio signal is used for determining a first transmission timing of the second radio signal (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the “0 (FALSE)”/ second information indicates whether a synchronization timing (i.e., first reception timing) of the first radio signal can be used for determining transmission timings for transmitting radio signals on the radio resources, a reception timing of the radio signal is used for determining a transmission timing of the radio signals/second radio signal and Fig.12A-B Col 16 lines 23-48, synchronization information indicates whether a synchronization timing (i.e., reception and transmission timings) of the radio frame in the SS matches for determining transmission timings for transmitting radio signals on the radio resources), otherwise the first transmission timing of the second radio signal is unrelated to a second reception timing of a radio signal transmitted by the first node (Fig.11&12A-B Col 19 lines 11-67 to Col 12 lines 1-44, synchronization/ transmission timing of the second radio signal is mismatched/unrelated to a second reception timing of a radio signal transmitted by the UE/first node and Fig.7 Col 11 lines 11-67 to Col 12 lines 1-57, determination steps for synchronization/transmission timing of the second radio signal comparing to a reception timing of a radio signal transmitted by the UE/first node).
Additionally, Osawa discloses wherein receiving a second radio signal on a second radio resource (Fig.7&10 step S102 [0091], receiving a control signal/second signaling, and the second signal including information indicating the plurality of radio resources/ second radio resources and Fig.8 [0078], a second radio resources and Fig.8 [0083], information in PBCH, PSBCH, RRC layer signaling or MAC layer signaling indicates Resource #n and Resource #1/first radio resource is one or the radio resources #n and Resource #n+k, k is an integer greater than or equal to 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa, Jung and Kawamura to incorporate the teaching of Osawa in order to achieve V2X (Vehicle to Everything) communication.	                                                                                                                          	It would have been beneficial to perform the scheduling of Physical Sidelink Shared Channel (PSSCH) of Resource #1 (Resource #1 and after) by PSCCH of Resource #0, or may be separately performed by PBCH, PBCH and/or PSBCH, RRC layer signaling, or MAC layer signaling, etc. When PSCCH is included in Resource #1 (Resource #1 and after), PSCCH included in Resource #n may include information indicating whether PSCCH is included in Resource #n+k (k is an integer greater than or equal to 1) as taught by Osawa to have incorporated in the system of Yasukawa, Jung and Kawamura to provide the communication scheme to be efficiently performed. (Osawa, Fig.1 [0010], Fig.4 [0064], Fig.8 [0078], Fig.8&9A-F [0083], Fig.9-11 [0086] Fig.7&10 step S102 [0091] and Fig.10-11 [0098])

Regarding claim 26, Yasukawa, Jung and Kawamura disclose all the elements of claim 25 as stated above wherein Yasukawa further discloses Q2 radio resource(s) is(are) indicated by a second signaling, Q2 being a positive integer (Fig.8 steps S103-S104 Col 13 lines 7-25, receiving a GPS signal/second signal, and the second signaling indicating radio resources and Fig.7-8 Col 14 lines 13-21, obtaining a second signaling, and the second signaling identifying/ indicating radio resources, inherently implied radio resources being a positive integer); the Q2 radio resource(s) comprises(comprise) the Q1 radio resource( s) (Fig.1-2 Col 4 lines 61-67 to Col 5 lines 1-47, the radio resources comprise a part of uplink resources and the radio resources); and the first information in the first signaling indicates the Q1 radio resource(s) (Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource).
	Even though Yasukawa, Jung and Kawamura disclose Q2 radio resource(s) is(are) indicated by a second signaling, Q2 being a positive integer, in the same field of endeavor, Osawa teaches wherein Q2 radio resource(s) is(are) indicated by a second signaling, Q2 being a positive integer (Fig.7&10 step S102 [0091], receiving a control signal/second signaling, and the second signal including information indicating the plurality of radio resources/Q2 radio resources, inherently implied Q2 radio resources being a positive integer and Fig.8 [0078], Q2 radio resources being a positive integer and Fig.8 [0083], information in PBCH, PSBCH, RRC layer signaling or MAC layer signaling indicates Resource #n and Resource #1/first radio resource is one or the radio resources #n and Resource #n+k, k is an integer greater than or equal to 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa, Jung and Kawamura to incorporate the teaching of Osawa in order to achieve V2X (Vehicle to Everything) communication.	                                                                                                                          	It would have been beneficial to perform the scheduling of Physical Sidelink Shared Channel (PSSCH) of Resource #1 (Resource #1 and after) by PSCCH of Resource #0, or may be separately performed by PBCH, PBCH and/or PSBCH, RRC layer signaling, or MAC layer signaling, etc. When PSCCH is included in Resource #1 (Resource #1 and after), PSCCH included in Resource #n may include information indicating whether PSCCH is included in Resource #n+k (k is an integer greater than or equal to 1) as taught by Osawa to have incorporated in the system of Yasukawa, Jung and Kawamura to provide the communication scheme to be efficiently performed. (Osawa, Fig.1 [0010], Fig.4 [0064], Fig.8 [0078], Fig.8&9A-F [0083], Fig.9-11 [0086] Fig.7&10 step S102 [0091] and Fig.10-11 [0098])

Regarding claim 27, Yasukawa, Jung, Kawamura and Osawa disclose all the elements of claim 26 as stated above wherein Yasukawa further discloses transmitting a second radio signal on a second radio resource (Fig.8 steps S103-S104 Col 13 lines 7-25, transmitting a GPS signal/second signal, and the second signaling indicating radio resources/second radio resource and Fig.7-8 Col 14 lines 13-21, sending a second signaling, and the second signaling identifying/indicating radio resources/second signal);
wherein the second radio resource is one of the Q1 radio resources other than the first
radio resource, Q1 being greater than 1 (Fig.7 Col 14 lines 12-20, the second radio resource is one of the plurality of radio resources/Q1 radio resources other than the first radio resource, Q1 being greater than 1 and Fig.22 Col 32 lines 32-44, the radio resource among the radio resources, inherently implied radio resources being greater than 1); when the second information in the first signaling indicates that the first reception timing of the first radio signal can be used for determining the transmission timings for transmitting radio signals on the Q1 radio resources, the first reception timing of the first radio signal is used for determining a first transmission timing of the second radio signal (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the “0 (FALSE)”/ second information indicates whether a synchronization timing (i.e., first reception timing) of the first radio signal can be used for determining transmission timings for transmitting radio signals on the radio resources, a reception timing of the radio signal is used for determining a transmission timing of the radio signals/second radio signal and Fig.12A-B Col 16 lines 23-48, synchronization information indicates whether a synchronization timing (i.e., reception and transmission timings) of the radio frame in the SS matches for determining transmission timings for transmitting radio signals on the radio resources), otherwise the first transmission timing of the second radio signal is unrelated to a second reception timing of a radio signal transmitted by the transmitter of the first radio
signal (Fig.11&12A-B Col 19 lines 11-67 to Col 12 lines 1-44, synchronization/ transmission timing of the second radio signal is mismatched/unrelated to a second reception timing of a radio signal transmitted by the UE/first node and Fig.7 Col 11 lines 11-67 to Col 12 lines 1-57, determination steps for synchronization/transmission timing of the second radio signal comparing to a reception timing of a radio signal transmitted by the UE/first node/ transmitter of the first radio signal).
Additionally, Osawa discloses transmitting a second radio signal on a second radio resource (Fig.7&10 step S102 [0091], transmitting a control signal/second signaling, and the second signal including information indicating the plurality of radio resources/ second radio resources and Fig.8 [0078], a second radio resources and Fig.8 [0083], information in PBCH, PSBCH, RRC layer signaling or MAC layer signaling indicates Resource #n and Resource #1/first radio resource is one or the radio resources #n and Resource #n+k, k is an integer greater than or equal to 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa, Jung and Kawamura to incorporate the teaching of Osawa in order to achieve V2X (Vehicle to Everything) communication.	                                                                                                                          	It would have been beneficial to perform the scheduling of Physical Sidelink Shared Channel (PSSCH) of Resource #1 (Resource #1 and after) by PSCCH of Resource #0, or may be separately performed by PBCH, PBCH and/or PSBCH, RRC layer signaling, or MAC layer signaling, etc. When PSCCH is included in Resource #1 (Resource #1 and after), PSCCH included in Resource #n may include information indicating whether PSCCH is included in Resource #n+k (k is an integer greater than or equal to 1) as taught by Osawa to have incorporated in the system of Yasukawa, Jung and Kawamura to provide the communication scheme to be efficiently performed. (Osawa, Fig.1 [0010], Fig.4 [0064], Fig.8 [0078], Fig.8&9A-F [0083], Fig.9-11 [0086] Fig.7&10 step S102 [0091] and Fig.10-11 [0098])

Regarding claim 30, Yasukawa, Jung and Kawamura disclose all the elements of claim 9 as stated above wherein Yasukawa further discloses the first receiver receiving a second signaling, and the second signaling indicating Q2 radio resource(s), Q2 being a positive integer (Fig.8 steps S103-S104 Col 13 lines 7-25, receiving a GPS signal/second signal, and the second signaling indicating radio resources and Fig.7-8 Col 14 lines 13-21, obtaining a second signaling, and the second signaling identifying/ indicating radio resources, inherently implied radio resources being a positive integer);
wherein the Q2 radio resource(s) comprises(comprise) the Q1 radio resource(s) (Fig.1-2 Col 4 lines 61-67 to Col 5 lines 1-47, the radio resources comprise a part of uplink resources and the radio resources); and
the first information in the first signaling indicates the Q1 radio resource (s) (Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource).
	Even though Yasukawa, Jung and Kawamura disclose the first receiver receiving a second signaling, and the second signaling indicating Q2 radio resource(s), Q2 being a positive integer, in the same field of endeavor, Osawa teaches wherein the first receiver receiving a second signaling, and the second signaling indicating Q2 radio resource(s), Q2 being a positive integer (Fig.7&10 step S102 [0091], receiving a control signal/second signaling, and the second signal including information indicating the plurality of radio resources/Q2 radio resources, inherently implied Q2 radio resources being a positive integer and Fig.8 [0078], Q2 radio resources being a positive integer and Fig.8 [0083], information in PBCH, PSBCH, RRC layer signaling or MAC layer signaling indicates Resource #n and Resource #1/first radio resource is one or the radio resources #n and Resource #n+k, k is an integer greater than or equal to 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa, Jung and Kawamura to incorporate the teaching of Osawa in order to achieve V2X (Vehicle to Everything) communication.	                                                                                                                          	It would have been beneficial to perform the scheduling of Physical Sidelink Shared Channel (PSSCH) of Resource #1 (Resource #1 and after) by PSCCH of Resource #0, or may be separately performed by PBCH, PBCH and/or PSBCH, RRC layer signaling, or MAC layer signaling, etc. When PSCCH is included in Resource #1 (Resource #1 and after), PSCCH included in Resource #n may include information indicating whether PSCCH is included in Resource #n+k (k is an integer greater than or equal to 1) as taught by Osawa to have incorporated in the system of Yasukawa, Jung and Kawamura to provide the communication scheme to be efficiently performed. (Osawa, Fig.1 [0010], Fig.4 [0064], Fig.8 [0078], Fig.8&9A-F [0083], Fig.9-11 [0086] Fig.7&10 step S102 [0091] and Fig.10-11 [0098])

Regarding claim 31, Yasukawa, Jung and Kawamura disclose all the elements of claim 9 as stated above wherein Yasukawa further discloses the first receiver receiving a second radio signal on a second radio resource (Fig.8 steps S103-S104 Col 13 lines 7-25, receiving a GPS signal/second signal, and the second signaling indicating radio resources/second radio resource and Fig.7-8 Col 14 lines 13-21, obtaining a second signaling, and the second signaling identifying/indicating radio resources/second signal);
wherein the second radio resource is one of the Q1 radio resources other than the first
radio resource, Q1 being greater than 1 (Fig.7 Col 14 lines 12-20, the second radio resource is one of the plurality of radio resources/Q1 radio resources other than the first radio resource, Q1 being greater than 1 and Fig.22 Col 32 lines 32-44, the radio resource among the radio resources, inherently implied radio resources being greater than 1); when the second information in the first signaling indicates that a first reception timing of the first radio signal can be used for determining the transmission timings on the Q1 radio resources, the first reception timing of the first radio signal is used for determining a first transmission timing of the second radio signal (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the “0 (FALSE)”/ second information indicates whether a synchronization timing (i.e., first reception timing) of the first radio signal can be used for determining transmission timings for transmitting radio signals on the radio resources, a reception timing of the radio signal is used for determining a transmission timing of the radio signals/second radio signal and Fig.12A-B Col 16 lines 23-48, synchronization information indicates whether a synchronization timing (i.e., reception and transmission timings) of the radio frame in the SS matches for determining transmission timings for transmitting radio signals on the radio resources), otherwise the first transmission
timing of the second radio signal is unrelated to a second reception timing of a
radio signal transmitted by the first node (Fig.11&12A-B Col 19 lines 11-67 to Col 12 lines 1-44, synchronization/ transmission timing of the second radio signal is mismatched/unrelated to a second reception timing of a radio signal transmitted by the UE/first node and Fig.7 Col 11 lines 11-67 to Col 12 lines 1-57, determination steps for synchronization/transmission timing of the second radio signal comparing to a reception timing of a radio signal transmitted by the UE/first node). 
	Even though Yasukawa, Jung and Kawamura disclose the first receiver receiving a second radio signal on a second radio resource in the same field of endeavor, Osawa teaches wherein the first receiver receiving a second radio signal on a second radio resource (Fig.7&10 step S102 [0091], receiving a control signal/second signaling, and the second signal including information indicating the plurality of radio resources/ second radio resources and Fig.8 [0078], a second radio resources and Fig.8 [0083], information in PBCH, PSBCH, RRC layer signaling or MAC layer signaling indicates Resource #n and Resource #1/first radio resource is one or the radio resources #n and Resource #n+k, k is an integer greater than or equal to 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa, Jung and Kawamura to incorporate the teaching of Osawa in order to achieve V2X (Vehicle to Everything) communication.	                                                                                                                          	It would have been beneficial to perform the scheduling of Physical Sidelink Shared Channel (PSSCH) of Resource #1 (Resource #1 and after) by PSCCH of Resource #0, or may be separately performed by PBCH, PBCH and/or PSBCH, RRC layer signaling, or MAC layer signaling, etc. When PSCCH is included in Resource #1 (Resource #1 and after), PSCCH included in Resource #n may include information indicating whether PSCCH is included in Resource #n+k (k is an integer greater than or equal to 1) as taught by Osawa to have incorporated in the system of Yasukawa, Jung and Kawamura to provide the communication scheme to be efficiently performed. (Osawa, Fig.1 [0010], Fig.4 [0064], Fig.8 [0078], Fig.8&9A-F [0083], Fig.9-11 [0086] Fig.7&10 step S102 [0091] and Fig.10-11 [0098])

Regarding claim 33, Yasukawa, Jung and Kawamura disclose all the elements of claim 15 as stated above wherein Yasukawa further discloses Q2 radio resource(s) is(are) indicated by a second signaling, Q2 being a positive integer (Fig.8 steps S103-S104 Col 13 lines 7-25, receiving a GPS signal/second signal, and the second signaling indicating radio resources and Fig.7-8 Col 14 lines 13-21, obtaining a second signaling, and the second signaling identifying/ indicating radio resources, inherently implied radio resources being a positive integer); the Q2 radio resource(s) comprises(comprise) the Q1 radio resource(s) (Fig.1-2 Col 4 lines 61-67 to Col 5 lines 1-47, the radio resources comprise a part of uplink resources and the radio resources); and the first information in the first signaling indicates the Q1 radio resource(s ) (Fig.11-12A-B Col 18 lines 1-20, the SLSS/first information in the first signaling comprises a head subframe of a resource pool and Fig.22 Col 32 lines 32-44, the SLSS/first information in the first signaling indicating radio resource).
	Even though Yasukawa, Jung and Kawamura disclose Q2 radio resource(s) is(are) indicated by a second signaling, Q2 being a positive integer, in the same field of endeavor, Osawa teaches wherein Q2 radio resource(s) is(are) indicated by a second signaling, Q2 being a positive integer (Fig.7&10 step S102 [0091], receiving a control signal/second signaling, and the second signal including information indicating the plurality of radio resources/Q2 radio resources, inherently implied Q2 radio resources being a positive integer and Fig.8 [0078], Q2 radio resources being a positive integer and Fig.8 [0083], information in PBCH, PSBCH, RRC layer signaling or MAC layer signaling indicates Resource #n and Resource #1/first radio resource is one or the radio resources #n and Resource #n+k, k is an integer greater than or equal to 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa, Jung and Kawamura to incorporate the teaching of Osawa in order to achieve V2X (Vehicle to Everything) communication.	                                                                                                                          	It would have been beneficial to perform the scheduling of Physical Sidelink Shared Channel (PSSCH) of Resource #1 (Resource #1 and after) by PSCCH of Resource #0, or may be separately performed by PBCH, PBCH and/or PSBCH, RRC layer signaling, or MAC layer signaling, etc. When PSCCH is included in Resource #1 (Resource #1 and after), PSCCH included in Resource #n may include information indicating whether PSCCH is included in Resource #n+k (k is an integer greater than or equal to 1) as taught by Osawa to have incorporated in the system of Yasukawa, Jung and Kawamura to provide the communication scheme to be efficiently performed. (Osawa, Fig.1 [0010], Fig.4 [0064], Fig.8 [0078], Fig.8&9A-F [0083], Fig.9-11 [0086] Fig.7&10 step S102 [0091] and Fig.10-11 [0098])

Regarding claim 35, Yasukawa, Jung and Kawamura disclose all the elements of claim 34 as stated above wherein Yasukawa further discloses the second transmitter transmitting a second radio signal on the second radio resource (Fig.8 steps S103-S104 Col 13 lines 7-25, transmitting a GPS signal/second signal, and the second signaling indicating radio resources/second radio resource and Fig.7-8 Col 14 lines 13-21, sending a second signaling, and the second signaling identifying/indicating radio resources/second signal);
wherein when the second information in the first signaling indicates that the first
reception timing of the first radio signal can be used for determining the transmission timing(s) for transmitting the radio signal(s) on the Q1 radio resource(s ), the first reception timing of the first radio signal is used for determining the first transmission timing of the second radio signal (Fig.2&3A-B Col 5 lines 19-67 to Col 6 lines 1-5, the “0 (FALSE)”/ second information indicates whether a synchronization timing (i.e., first reception timing) of the first radio signal can be used for determining transmission timings for transmitting radio signals on the radio resources, a reception timing of the radio signal is used for determining a transmission timing of the radio signals/second radio signal and Fig.12A-B Col 16 lines 23-48, synchronization information indicates whether a synchronization timing (i.e., reception and transmission timings) of the radio frame in the SS matches for determining transmission timings for transmitting radio signals on the radio resources), otherwise the first transmission timing of the second radio signal is unrelated to a second reception timing of a radio signal transmitted by a transmitter of the first radio signal (Fig.11&12A-B Col 19 lines 11-67 to Col 12 lines 1-44, synchronization/ transmission timing of the second radio signal is mismatched/ unrelated to a second reception timing of a radio signal transmitted by the UE/first node and Fig.7 Col 11 lines 11-67 to Col 12 lines 1-57, determination steps for synchronization/transmission timing of the second radio signal comparing to a reception timing of a radio signal transmitted by the UE/first node/ transmitter of the first radio signal).
	Even though Yasukawa, Jung and Kawamura disclose the second transmitter transmitting a second radio signal on the second radio resource, in the same field of endeavor, Osawa teaches wherein the second transmitter transmitting a second radio signal on the second radio resource (Fig.7&10 step S102 [0091], transmitting .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yasukawa, Jung and Kawamura to incorporate the teaching of Osawa in order to achieve V2X (Vehicle to Everything) communication.	                                                                                                                          	It would have been beneficial to perform the scheduling of Physical Sidelink Shared Channel (PSSCH) of Resource #1 (Resource #1 and after) by PSCCH of Resource #0, or may be separately performed by PBCH, PBCH and/or PSBCH, RRC layer signaling, or MAC layer signaling, etc. When PSCCH is included in Resource #1 (Resource #1 and after), PSCCH included in Resource #n may include information indicating whether PSCCH is included in Resource #n+k (k is an integer greater than or equal to 1) as taught by Osawa to have incorporated in the system of Yasukawa, Jung and Kawamura to provide the communication scheme to be efficiently performed. (Osawa, Fig.1 [0010], Fig.4 [0064], Fig.8 [0078], Fig.8&9A-F [0083], Fig.9-11 [0086] Fig.7&10 step S102 [0091] and Fig.10-11 [0098])

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ngan (U.S Patent No.: US 7,260,383 B1) teaches Method and System for Wireline Response to Wireless Message Notification.

Pelletier et al. (Pub. No.: US 2017/0367058 A1) teaches Latency Reduction in LTE Systems.

Hong et al. (Pub. No.: US 2020/0260413 A1) teaches Method and Device for Sidelink Communication in Wireless Communication System.

Adachi et al. (Pub. No.: US 2019/0281596 A1) teaches Communication Device and Base Station.

Adachi et al. (Pub. No.: US 2020/0053553 A1) teaches Communication Method, Radio Terminal, Processor, and Base Station.

Fujishiro et al. (Pub. No.: US 2017/0127287 A1) teaches Communication Control Method and Base Station. 

Jung et al. (Pub. No.: US 2016/0309377 A1) teaches Method and Apparatus for Handling Radio Resources for Device-to-Device Operation in Wireless Communication System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414